DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,741,732 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Reference 1: Yoshida (US 2016/0090528)
Yoshida teaches a light emitting device in fig. 2 comprising:
at least one first light emitting element (refer to item 10) to emit a first light having a first peak emission wavelength in a range of 370 nm or greater and 415 nm or less (see par. 98); and
at least one fluorescent material (refer to second fluorescent material 72 in fig. 2 and par. 98) to convert the first light to a second light having a second peak emission wavelength in a range of 550 nm or greater and 780 nm or less (see par. 98), wherein in an emission spectrum of the light emitting device, a ratio of an intensity of the first peak emission wavelength to a maximum intensity of the second peak emission wavelength is in a range of 0.005 to 0.20 (NOTE: Yoshida’s ratio range is calculated by (485-380)/ (590)= 0.18 to (485-380)/(590-495)=1.105. Thus, the Yoshida’s range is falls within the claimed range).
the at least one fluorescent material includes a combination of the (Sr,Ca)AlSiN3:Eu fluorescent material and the CaAlSiN3:Eu fluorescent material” in claim 1.   
Yoshida does not teach the feature recites “wherein the at least one fluorescent material includes at least one selected from the group consisting of a (Sr,Ca)AlSiN3:Eu fluorescent material, a CaAlSiN3:Eu fluorescent material, and a K2SiF6:Mn fluorescent material” in claim 3. 
Yoshida does not teach the feature recites “wherein in an emission spectrum of the light emitting device, a ratio of an intensity of the first peak emission wavelength to a maximum intensity of the second peak emission wavelength is in a range of 0.005 to 0.20; and a dielectric multilayer film on the sealing member” in claim 3. 

Claims 1-3 and 5-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a light emitting device comprising: “the at least one fluorescent material includes a combination of the (Sr,Ca)AlSiN3:Eu fluorescent material and the CaAlSiN3:Eu fluorescent material” in combination of all of the limitations of claim 1. Claims 2, 5-9 and 13-18 include all of the limitations of claim 1.
Regarding claim 3, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a light emitting device comprising: “wherein the at least one fluorescent material includes at least one selected from the group consisting 3:Eu fluorescent material, a CaAlSiN3:Eu fluorescent material, and a K2SiF6:Mn fluorescent material” in combination of all of the limitations of claim 3. 
Regarding claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a light emitting device comprising: “wherein in an emission spectrum of the light emitting device, a ratio of an intensity of the first peak emission wavelength to a maximum intensity of the second peak emission wavelength is in a range of 0.005 to 0.20; and a dielectric multilayer film on the sealing member” in combination of all of the limitations of claim 10. Claims 11 and 12 include all of the limitations of claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.

/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818